DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed February 9, 2022, with respect to the rejections of previous claims 1-11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Heun (2013 “Smarter Objects: Using AR technology to Program Physical Objects and their Interactions).
In regards to independent claim 1, the Jiang reference was previously cited as it discloses methods to permit a user to insert multiple virtual objects into a real world 
The Shuster reference was previously cited as it discloses a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions…the virtual-reality data may be configured to cause remote clients to output an animated display of a corresponding one of the parallel dimensions and avatars therein (see abstract). 
	In regards to the applicants arguments on pages 5-8 regarding the Jiang previously cited Miller and Shuster references not disclosing the amended language from previous dependent claim 7 regarding “wherein the first augmented reality asset includes an associated first interactive function comprising a control over a real-world function of the real-world object, the command associated with the at least one functional element of the real-world object”, the Examiner agrees however, the Heun reference is now cited as it discloses use of a smarter objects system that allows for association of virtual objects with everyday physical objects as an augmented reality (AR) application recognizes the object and offers an intuitive graphical interface to program the object's behavior and interactions with other objects (see abstract). 
	With regards to the amended language Heun discloses using an iPad to provide an input to the graphical user interface (GUI) over a tangible user interface (TUI) for opening the door which thus would be using a first augmented reality asset regarding the GUI to control the real world function of the door (i.e. real-world object) regarding opening it (see page 962 and Figs. 2 and 3) as further detailed in the rejections of the office action below.
In regards to dependent claims 2-6 and 8-11, these claims depend from the rejected base claim 1, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.

Examiner Comments 
**Applicant is reminded of using proper claim format with regards to status identifiers as claims 4 and 8 should have been indicated as “previously presented” since no current amendments appear to have been made regarding the current claim set dated February 9, 2022.**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2017/0076499 A1, hereinafter referenced “Jiang”) in view of Heun (2013 “Smarter Objects: Using AR technology to Program Physical Objects and their Interactions, hereinafter referenced “Heun”) in further view of Shuster (US 2014/0071127 A1, hereinafter referenced “Shuster”).

In regards to claim 1 (Currently Amended). Jiang discloses a system (Jiang, Abstract), comprising: 
-a computer programmed to: receive, from at least one camera, an image of a physical space (Jiang, paragraph [0025]; Reference discloses the real world scene is a still image or video of a physical surrounding that is acquired by a mobile camera); 
-overlay a first augmented reality asset over a depiction of a real-world object in the image, wherein the first augmented reality asset belongs to a first set of augmented reality assets grouped according to a first theme (Jiang, paragraph [0027]; Reference discloses User 1 has inserted objects 53 and 55 (i.e. first augmented reality assets overlaid) into the real world scene 50 (i.e. having real-world object in image) of FIG. 1. The objects 53, 55 in this example are fairies (i.e. grouped according to first theme), but can be any other type of object.),
-
Jiang, Fig. 3 and paragraph [0028]; Reference discloses in FIG. 3, User 1 now sees a real world image 58 with all four objects 53, 55, 63, and 65.);

-overlay a second augmented reality asset over the depiction of the real-world object in the image, wherein the second augmented reality asset belonging to a second set of augmented reality assets grouped according to a second theme (Jiang, Figs 2 and 3 paragraph [0027]; Reference discloses User 2 has inserted objects 63 and 65 (i.e. second augmented reality assets overlaid having individual themes) into the real world scene 60 (i.e. having real-world object in image) of FIG. 2.); 
-display the overlaid second augmented reality asset as at least a part of a second augmented reality environment (Jiang, Fig.3 and paragraph [0028]; Reference discloses User 2 now sees his own real world image 68 also with all four objects);



Jiang does not explicitly disclose but Heun teaches
Heun, Fig. 2 and “Introduction” section page 962; Reference discloses the user of smarter objects which is a platform that allows the user to understand and program physical objects using a virtual representation through an augmented reality based GUI (see Figure 3).The programming of physical objects using their virtual representation through AR GUI’s interpreted as tying the functional element of a real world object to its augmented reality asset);

-receive a command from an activation of the at least one functional element of the first augmented reality asset (Heun, Fig. 2 page 962; Reference discloses using an iPad to provide a graphical user interface (GUI) over a tangible user interface (TUI) for connecting to the door’s functionality with other objects. The opening of the door interpreted as the received command from activating the functional element regarding the augmented GUI),
-wherein the first augmented reality asset includes an associated first interactive function comprising a control over a real-world function of the real-world object (Heun, Fig. 2 page 962; Reference discloses using an iPad to provide a input to the graphical user interface (GUI) over a tangible user interface (TUI) for opening the door which thus would be using a first augmented reality asset to control the real world function of the door (i.e. real-world object) regarding opening it.);
Heun, Fig. 2 page 962; Reference discloses using an iPad to provide an input to the graphical user interface (GUI) over a tangible user interface (TUI) for opening the door. The opening of a door interpreted as the executed command of the real-world object).  
Jiang and Heun does not disclose but Shuster teaches
-receive a selection of a multi-dimensional region within the image, the multi- dimensional region including the depiction of the real-world object (Shuster, paragraph [0039] and [0047]; Reference at paragraph [0039] discloses control of common areas, i.e., the game environment and the objects in it, including any multi-dimensional areas, may be via the administrator module 202. Paragraph [0047] discloses an environment 311 may further comprise one or more common spaces 322 that provide for simultaneous interaction with multiple instances of parallel dimensions 320. For example, a common space may comprise a stage to a club or theater (interpreted as the multi-dimensional region within the image or environment depicting real-world objects such as stages, clubs or theaters); 
Jiang and Heun are combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang to include the smart object interface features of Heun in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility applicable to improving the VR object input techniques as taught in Jiang.
Jiang and Shuster are also combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun, to include the multi-instance VR space features of Shuster in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars applicable to minimizing undesired experiences for VR multi-user instances such as those taught in Jiang.

In regards to claim 2 (Original). Jiang in view of Heun in further view of Shuster teach the system of claim 1.
Jiang and Heun does not disclose but Shuster teaches
Shuster, paragraph [0044]; Reference discloses environment 311 (i.e. image of physical space containing multiple real world objects) may contain both types of spaces, as well as portals or transportation elements allowing avatars to transport between multi-dimensional and mono-dimensional spaces. Avatars 314, 316 present in mono-dimensional space 318 may be transported via portal 317 to any one of the multi-dimensional spaces 320. Conversely, avatars in the multi-dimensional spaces 320 may pass into space 318 via portal 317, which may be replicated as an instance in each multi-dimensional space 321 a-d. Multi-dimensional spaces 320 may originate as a single mono-dimensional, bounded modeled space. If the space becomes overly crowded, it may be replicated in any number of instances to provide room for growth in the population of avatars. However, the replicated space is not merely a copy, but rather exists as a connected part of the same environment 311…. Each additional dimension may allow for two-way travel through a portal 317 to a common area, or through any number of alternative portals. The replicated room or space outside of the common area interpreted as the depiction of a second real world object outside of the multi-dimensional region); 
-and wherein the computer is further programmed to: overlay a third augmented reality asset from the first set of augmented reality assets over the second real-world object (Shuster, paragraph [0047]; Reference discloses environment 311 may further comprise one or more common spaces 322 that provide for simultaneous interaction with multiple instances of parallel dimensions 320. For example, a common space may comprise a stage to a club or theater. An avatar or other object in the common space 322 may be able to pass into each of the parallel spaces, being replicated in the process (i.e. overlay third AR asset regarding the avatar from a set of avatars from the users 302 and 304 over the parallel space or replicated room which is interpreted as a second real-world object));
-and display the overlaid third augmented reality asset within the first augmented reality environment (Shuster, Fig. 3; Reference illustrates the avatar 314 or 316 or third AR asset rendered in the first augmented reality environment regarding environment 311).  
Jiang and Shuster are also combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun, to include the multi-instance VR space features of Shuster in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars applicable to minimizing undesired experiences for VR multi-user instances such as those taught in Jiang.

Jiang and Heun does not disclose but Shuster teaches
-wherein the computer is further programmed to simultaneously display the overlaid at second augmented reality asset within the multi-dimensional region and the overlaid third augmented reality asset outside of the multi-dimensional region (Shuster, Fig.5 and paragraph [0047]; Reference discloses environment 311 may further comprise one or more common spaces 322 that provide for simultaneous interaction with multiple instances of parallel dimensions 320. For example, a common space may comprise a stage to a club or theater. The interior of the common space may be visible and/or audible in each of the dimensions 321 a-d. An avatar or other object in the common space 322 may be able to pass into each of the parallel spaces, being replicated in the process. Certain objects or avatars (i.e. first, second, third etc. AR assets) may also be able to pass from the parallel dimensions 320 (i.e. overlaid third AR asset outside of multidimensional region) into the common area (i.e. second augmented reality asset within multi-dimensional region). For example, avatars may queue up inside of different parallel dimensions (i.e. overlaid third AR asset outside of multidimensional region) and be granted access to the common area 322 in sequence. Fig. 5 illustrates display of avatars in both common region and parallel dimensions).  
Jiang and Shuster are also combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun, to include the multi-instance VR space features of Shuster in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars applicable to minimizing undesired experiences for VR multi-user instances such as those taught in Jiang.

In regards to claim 4 (Previously Presented). Jiang in view of Heun in further view of Shuster teach the system of claim 3.
Jiang and Heun does not disclose but Shuster teaches
-wherein the computer is further programmed to:  17Attny Dkt No. 102271.0030US1 extend the multi-dimensional region to encompass an entire display area (Shuster, paragraphs [0068]-[0069]; Reference at paragraph [0068] discloses steps for the method of managing multi-instance, multi-user animation platform where step 802 comprises modeling of the plurality of parallel dimensions as paragraph [0069] further details the parallel dimensions may share common spaces or portals to common spaces. For further example, communication between avatars in different dimensions may be permitted. Avatars may also be permitted to travel between dimensions. The sharing of common spaces among various displayed dimensions interpreted as the extending of the multi-dimensional region to encompass an entire display area); 
-and replace the third augmented reality asset with a fourth augmented reality asset from the second set of augmented reality assets (Shuster, paragraph [0069]; Reference discloses the parallel dimensions may share common spaces or portals to common spaces. For further example, communication between avatars in different dimensions may be permitted. Avatars may also be permitted to travel between dimensions. The travel between dimensions regarding the duplicated rooms etc. of the multiple avatars interpreted as replacing the third augmented reality asset with a fourth augmented reality asset from the second set of augmented reality assets).  
Jiang and Shuster are also combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun, to include the multi-instance VR space features of Shuster in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars applicable to minimizing undesired experiences for VR multi-user instances such as those taught in Jiang.

In regards to claim 5 (Original). Jiang in view of Heun in further view of Shuster teach the system of claim 1.
Jiang further discloses
-wherein the first augmented reality environment corresponds to a first user and the second augmented reality environment corresponds to a second user (Jiang, Figs 1 and 2 and paragraph [0027]; Reference discloses User 1 has inserted objects 53 and 55 into the real world scene 50 of FIG. 1. The objects 53, 55 in this example are fairies, but can be any other type of object. User 2 has inserted objects 63 and 65 into the real world scene 60 of FIG. 2.).  

In regards to claim 6 (Original). Jiang in view of Heun in further view of Shuster teach the system of claim 1.
Jiang further discloses
-wherein the first augmented reality asset includes an associated first interactive function according to the first theme (Jiang, paragraph [0029]; Reference discloses that User 1 may have designated that object 53 is to remain static (i.e., immobile) while object 55 is to be made to dynamically move with tin can 54 as the tin can is moved about in the real world) and the second augmented reality asset includes an associated second interactive function according to the second theme (Jiang, paragraph [0029]; Reference discloses User 2 may have specified that object 65 is to remain static while object 63 is to be made to dynamically move with wallet 62 as the wallet is moved about in the real world).  

7. (Cancelled) 

In regards to claim 9 (Original). Jiang in view of Heun in further view of Shuster teach the system of claim 1.
Jiang and Heun does not disclose but Shuster teaches
-wherein the first and second themes are selected from a plurality of subthemes (Shuster, paragraph [0038]; Reference discloses each user may customize an avatar to have an appearance and qualities specified by the user, by choosing avatar characters, features, clothing and/or accessories from an online catalog or store…. In the alternative, or in addition, a user may own customized elements of an avatar, including clothing, accessories, simulated physical powers, etc., that are stored solely in the personalized space and are not available to other users. Customizable features of avatar interpreted as themes selected from subthemes).  
Jiang and Shuster are also combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun, to include the multi-instance VR space features of Shuster in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars applicable to minimizing undesired experiences for VR multi-user instances such as those taught in Jiang.

In regards to claim 11 (Original). Jiang in view of Heun in further view of Shuster teach the system of claim 1.
Jiang and Heun does not disclose but Shuster teaches
-wherein the computer is further programmed to: obtain a three-dimensional virtual model of the physical space (Shuster, paragraph [0041]; Reference discloses VRU engine 310 may model a virtual three-dimensional environment 311 within a computer memory 312. A first user 302 may provide commands via portal 308 to VRU engine 310 used to control the operation of a first avatar 314. Likewise, a second user 304 may control a second avatar 316); 
-position a virtual avatar of a user within the image of the physical space based on the received image and the three-dimensional virtual model (Shuster, Fig. 3 and paragraph [0043]; Reference discloses the environment 311 may allow for the passage of avatars between scenes via simulated portals or transportation elements, for example, simulated doorways, teleportation terminals, roads, cars, trains, etc. By entering a portal or transportation element, an avatar may leave a first scene and be delivered to a second scene being simulated in the memory 312); 
-and display the virtual avatar according to the first theme if the avatar is outside of the multi- dimensional region and according to the second theme if the avatar is within the multi-dimensional region (Shuster, paragraphs [0038] and [0068]-[0069]; Reference at paragraph [0038] discloses users having the ability to customize avatars as the avatars can move and interact with common elements and personalized elements (i.e. different themes). Paragraph [0068] discloses steps for the method of managing multi-instance, multi-user animation platform where step 802 comprises modeling of the plurality of parallel dimensions as paragraph [0069] further details the parallel dimensions may share common spaces or portals to common spaces. For further example, communication between avatars in different dimensions may be permitted. Avatars may also be permitted to travel between dimensions (the movement in and out of common spaces by the virtual avatars interpreted as the avatars being outside or within the multi-dimensional region).
Jiang and Shuster are also combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun, to include the multi-instance VR space features of Shuster in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars applicable to minimizing undesired experiences for VR multi-user instances such as those taught in Jiang.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2017/0076499 A1) in view of Heun (2013 “Smarter Objects: Using AR technology to Program Physical Objects and their Interactions”) in view of Shuster (US 2014/0071127 A1) as applied to claim 1 above, and further in view of Miller (US 2015/0356781 A1, hereinafter referenced “Miller”)

In regards to claim 8 (Previously Presented). Jiang in view of Heun in further view of Shuster teach the system of claim 1.
Jiang, Heun, and Shuster does not disclose but Miller teaches
-further comprising: wherein the image of the physical space includes a depiction of a person (Miller, paragraphs [0303]-[0304]; Reference at paragraph [0303] discloses recognizing of other users/people of the real world. Paragraph [0304] discloses the AR system captures or receives images of a user, and generates animations of an avatar based on movements of the user in the captured images); 
Miller, paragraph [0307]; Reference discloses the user's individual AR system contains information about the user's head pose and orientation in a space, information about hand movement etc. of the user, information about the user's eyes and eye gaze, information about any totems that are being used by the user. Thus, the user's individual AR system already holds a lot of information about the user's interaction within a particular space that is transmitted to the passable world model. This information may then be reliably used to create avatars for the user and help the avatar communicate with other avatars or users of that space); 
-and obtain the first augmented reality asset and the second augmented reality asset based on the recognition (Miller, paragraph [0306]; Reference discloses in one or more embodiments, the passable world may also contain information about various avatars inhabiting a space. It should be appreciated that every user may be rendered as an avatar in one embodiment (i.e. obtaining first and second AR assets based on recognition steps described in [0303]-[0305])).  
Jiang and Heun are combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang to include the smart object interface features of Heun in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility applicable to improving the VR object input techniques as taught in Jiang.
Jiang and Shuster are also combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun, to include the multi-instance VR space features of Shuster in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars applicable to minimizing undesired experiences for VR multi-user instances such as those taught in Jiang.
Jiang and Miller are also combinable because they are in the same field of endeavor regarding avatar rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun in further view of the multi-instance VR space features of Shuster, to include the AR/VR avatar rendering system features of Miller in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars. Adding the AR/VR avatar rendering system features of Miller allows for creation of a passable world model containing avatars based on recognized data of the user creating a more realistic AR/VR experience applicable to improving the virtual object renderings as taught in Jiang and Shuster.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2017/0076499 A1) in view of Heun (2013 “Smarter Objects: Using AR technology to Program Physical Objects and their Interactions”)  in view of Shuster (US 2014/0071127 A1) as applied to claim 1 above, and further in view of Blattner (US 2016/0343160 A1, hereinafter referenced “Blattner”)

In regards to claim 10 (Original). Jiang in view of Heun in further view of Shuster teach the system of claim 1.
Jiang, Heun, and Shuster does not disclose but Blattner teaches
(Blattner, paragraph [0047]; Reference discloses the sender avatar 135 may be used to communicate an aspect of the setting or the environment of the sender. By way of example, the animation and appearance of the sender avatar 135 may reflect aspects of the time, date or place of the sender or aspects of the circumstances, objects or conditions of the sender (i.e. time and date)….When the sender uses the instant messaging user interface 105 during a holiday period, the sender avatar 135 may be dressed in a manner illustrative of the holiday, such as appearing, as Santa Claus during December, a pumpkin near Halloween, or Uncle Sam during early July (i.e. season). The appearance of the sender avatar 135 also may reflect the climate or geographic location of the sender. For example, when rain is falling in the location of the sender, wallpaper corresponding the sender avatar 135 may include falling raindrops and/or the sender avatar 135 may wear a rain hat or appear under an open umbrella (i.e. location and weather condition). In another example, when the sender is sending instant message from a tropical location, the sender avatar 135 may appear in beach attire).  
Jiang and Heun are combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang to include the smart object interface features of Heun in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility applicable to improving the VR object input techniques as taught in Jiang.
Jiang and Shuster are also combinable because they are in the same field of endeavor regarding AR environment interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun, to include the multi-instance VR space features of Shuster in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars applicable to minimizing undesired experiences for VR multi-user instances such as those taught in Jiang.
Jiang and Blattner are also combinable because they are in the same field of endeavor regarding avatar rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-user AR system of Jiang, in view of the smart object interface features of Heun in further view of the multi-instance VR space features of Shuster, to include the reactive avatar features of Blattner in order to provide the user with a device for permitting a user to insert multiple virtual objects into a real world video scene to generate the multi-user VR experience as taught by Jiang while incorporating the smart object interface features of Heun to allow for interaction and control of objects in real space via the augmented or virtual reality interfaces providing for greater interaction flexibility. Further incorporating the multi-instance VR space features of Shuster allows for use of a multi-instance, multi-user animation platform including a plurality of modeled parallel dimensions to provide VR data and reduce over population of a virtual scene by avatars. Adding the reactive avatar features of Blattner allows for the use of animated avatars reflecting communication between two users based on factors such as environmental condition or personality characteristics applicable to improving the self-expressiveness in avatar renderings such as those taught in Jiang and Shuster.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619